      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 1 of 18




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA
                    Criminal No. 15-165(8) (JRT/LIB)

UNITED STATES OF AMERICA,
                                           GOVERNMENT’S RESPONSE
                        Plaintiff,         TO DEFENDANT’S MOTION
v.                                         FOR COMPASSIONATE
                                           RELEASE PURSUANT TO 18
WILLIE (NMN) BELLAMY, JR.,                 U.S.C. § 3582(c)

                        Defendant.

                             INTRODUCTION

      Defendant Willie Bellamy, Jr. has filed a pro se motion for compassionate

release and a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i) based on

the December 2018 enactment of the First Step Act. (Doc. No. 2776.) He claims

that the Bureau of Prisons (“BOP”) failed to respond to his administrative

remedy appeal of the denial for compassionate release after submitting

sufficient medical records verifying his serious and acute medical condition to

BOP. Since the filing of his motion, the institution and Central Office have

reexamined and denied Bellamy’s request for compassionate release because

he does not meet the criteria for a debilitated medical condition or a non-

medical circumstances-elderly offender criteria reduction in sentence.      In

addition, he does not have an adequate relocation and release plan and has an




                                      1
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 2 of 18




outstanding warrant.1 As a result, Bellamy’s § 3582(c) motion for a reduction

in sentence and release should be denied.

                               BACKGROUND

I.    Summary of Facts and Bellamy’s Characteristics that Preclude
      him from Early Release

      During the spring and summer of 2014, law enforcement began

investigating the drug trafficking activities of Omar Sharif Beasley and his

drug trafficking organization.      According to information provided by

community members as well as facts learned during the investigation, law

enforcement was aware that Beasley was distributing large quantities of

heroin in and around the Red Lake and White Earth Indian Reservations.

Further, Beasley was using local community members to assist him in the

distribution of controlled substances.

      As the investigation continued, law enforcement secured authorization

to intercept telephone calls made by Beasley. While intercepting Beasley’s

telephone calls in March and April 2015, law enforcement identified the

defendant, Willie (NMN) Bellamy, as Omar Sharif Beasley’s father and

facilitator of heroin. Based on intercepted telephone calls, law enforcement

determined that the defendant facilitated the introduction of Beasley to




1The government understands that the defendant may be seeking to clear the
warrant and find a suitable release plan as recently as June 24, 2019.
                                         2
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 3 of 18




various sources of supply for heroin in Detroit, Michigan. In essence, the

defendant would aid his son with locating sources of supply with “good” heroin

and facilitate the exchange of heroin from the sources of supply to Beasley.

      Based on the defendant’s admissions to the Court at the time of his

change of plea hearing, the defendant facilitated the purchase and subsequent

distribution of at least 1 kilogram but less than 3 kilograms of heroin in the

District of Minnesota, namely in the communities on and surrounding the Red

Lake and White Earth Indian Reservations.

      At the time of the defendant’s acts in the conspiracy, the defendant was

67 years old. The defendant had a series of medical conditions requiring a

doctor’s supervision.   (Presentence Report “PSR” ¶ 165.)         Further, the

defendant was on supervised release for Conspiracy to Distribute Controlled

Substances.    (PSR ¶ 148.)      The defendant had served 24 months’ of

imprisonment for the drug conviction in the Eastern District of Kentucky. (Id.)

Finally, the defendant had an extensive record dating back to 1969. (PSR pp.

26-31.)

II.   Bellamy’s Conviction and Sentence

      On January 5, 2017, Bellamy pled guilty to a one-count Information of

conspiracy to distribute and possession with intent to distribute 100 grams or

more of a mixture and substance containing a detectable amount of heroin, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), and 846. (Doc. No. 2005.) The

                                       3
       CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 4 of 18




Court sentenced Bellamy to 60 months imprisonment and four years of

supervised release on June 30, 2017. (Doc. No. 2393.) The Court varied

downward at sentencing finding the Defendant’s age and poor health were

mitigating factors. (Doc. No. 2394, Statement of Reasons at p. 4 of 4.) Bellamy

did not appeal his sentence or conviction. According to the BOP’s website,

Bellamy has a release date of November 15, 2021.

III.   The First Step Act and Section 3582(c)(1)(A)

       The First Step Act of 2018 (“FSA”), Pub. L. No. 115-391, 132 Stat. 5194

(2018),2 was enacted on December 21, 2018, and aims to reduce recidivism of

federal inmates. It directs the BOP to take specific actions regarding

programming, good-time credit, and compassionate release, among other

issues. As relevant here, Section 603(b) of the First Step Act amends 18 U.S.C.

§ 3582 to permit inmates in specified circumstances to file motions in court

seeking “compassionate release.” Previously, only the Director of BOP could

file such a motion. Under the First Step Act, an inmate may file a motion after

exhausting administrative review of the denial of a request to BOP for

compassionate release, or after 30 days have passed since the request was

made to the warden, whichever is earlier.




       2The text of the FSA may be found at:
https://www.congress.gov/bill/115th-congress/senate-bill/756/text#toc-
id368aca90db704a939b75a29fa150c3f7
                                      4
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 5 of 18




      As before enactment of the First Step Act, Section 3582(c)(1)(A)(i)

permits release based on “extraordinary and compelling reasons,” consistent

with any applicable policy statement of the Sentencing Commission. That

policy statement, which appears at U.S.S.G. § 1B1.13, is therefore binding on

the court. As further detailed below, the policy statement in turn incorporates

a BOP program statement further defining sufficient circumstances for

immediate release. The guideline policy statement and the BOP program

statement focus on circumstances such as illness, declining health, age, and

exceptional family circumstances. Pursuant to the statute, rehabilitation of

the defendant alone shall not be considered an extraordinary and compelling

reason. In any case, under the policy statement, the court must consider the

Section 3553(a) factors and specifically determine that the “defendant is not a

danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).”

IV.   U.S.S.G. § 1B1.13, Application Note 1

      As under prior law, in assessing the merits of an inmate’s motion for

compassionate release under Section 3582(c)(1)(A), the Court’s ultimate

decision must be “consistent with applicable policy statements issued by the

Sentencing Commission.”       Further, 28 U.S.C. § 994(t) provides:       “The

Commission, in promulgating general policy statements regarding the

sentencing modification provisions in section 3582(c)(1)(A) of Title 18, shall

                                      5
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 6 of 18




describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific

examples. Rehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.” Accordingly, the policy statement of the

Commission is binding on the court. See Dillon v. United States, 560 U.S. 817,

827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a sentencing reduction based

on a retroactive guideline amendment, “if such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission,” the

Commission’s pertinent policy statements are binding on the court).

      The Commission’s pertinent policy statement appears at U.S.S.G.

§ 1B1.13. As amended November 1, 2018, the statement repeats the text of

Section 3582(c)(1)(A) and adds that the court should reduce the sentence only

if the “defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”

      The policy statement also encourages the Director of the BOP to file a

motion for compassionate release if the defendant meets any of the

circumstances set forth in Application Note 1. U.S.S.G. § 1B1.13 app. note 4.

The same note further states: “[t]he court is in a unique position to determine

whether the circumstances warrant a reduction (and, if so, the amount of

reduction), after considering the factors set forth in 18 U.S.C. § 3553(a) and

the criteria set forth in this policy statement, such as the defendant’s medical

                                       6
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 7 of 18




condition, the defendant’s family circumstances, and whether the defendant is

a danger to the safety of any other person or to the community.” Ibid.

      Application Note 1 sets forth the “extraordinary and compelling reasons”

that may justify compassionate release. The note provides as follows:

      1.   Extraordinary and Compelling Reasons.—Provided the defendant
           meets the requirements of subdivision (2) [regarding absence of
           danger to the community], extraordinary and compelling reasons
           exist under any of the circumstances set forth below:

           (A) Medical Condition of the Defendant.—

               (i)   The defendant is suffering from a terminal illness (i.e., a
                     serious and advanced illness with an end of life trajectory).
                     A specific prognosis of life expectancy (i.e., a probability of
                     death within a specific time period) is not required.
                     Examples include metastatic solid-tumor cancer,
                     amyotrophic lateral sclerosis (ALS), end-stage organ
                     disease, and advanced dementia.

               (ii) The defendant is—

                     (I)   suffering from a serious physical or medical condition,

                     (II) suffering from a serious functional or cognitive
                          impairment, or

                     (III) experiencing deteriorating physical or mental health
                           because of the aging process,

                     that substantially diminishes the ability of the defendant
                     to provide self-care within the environment of a
                     correctional facility and from which he or she is not
                     expected to recover.

           (B) Age of the Defendant.—The defendant (i) is at least 65 years
               old; (ii) is experiencing a serious deterioration in physical or
               mental health because of the aging process; and (iii) has served

                                         7
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 8 of 18




               at least 10 years or 75 percent of his or her term of
               imprisonment, whichever is less.

          (C) Family Circumstances.—

               (i)   The death or incapacitation of the caregiver of the
                     defendant’s minor child or minor children.

               (ii) The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

          (D) Other Reasons.—As determined by the Director of the Bureau
              of Prisons, there exists in the defendant’s case an extraordinary
              and compelling reason other than, or in combination with, the
              reasons described in subdivisions (A) through (C).

      Application note 2 adds that “an extraordinary and compelling reason

need not have been unforeseen at the time of sentencing in order to warrant a

reduction in the term of imprisonment.          Therefore, the fact that an

extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a

reduction under this policy statement.”      U.S.S.G. § 1B1.13 app. note 2.

      Application Note 3 states: “Pursuant to 28 U.S.C. § 994(t), rehabilitation

of the defendant is not, by itself, an extraordinary and compelling reason for

purposes of this policy statement.” U.S.S.G. § 1B1.13 app. note 3.




                                       8
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 9 of 18




V.   BOP      Program       Statement   5050.50,    Compassionate
     Release/Reduction in Sentence: Procedures for Implementation
     of 18 U.S.C. §§ 3582 and 4205

     As noted above, the policy statement is not the only source of criteria the

court may apply in determining whether “extraordinary and compelling

reasons” exist to justify a reduction. Application Note 1(D) permits the court

to reduce a sentence where, “[a]s determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” U.S.S.G. § 1B1.13 app. note 1(D). Accordingly,

a court may grant compassionate release not only on grounds specified by the

Sentencing Commission, but also those set forth in the relevant BOP

regulation governing compassionate release.

     That regulation appears at Program Statement 5050.50, available at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf.          This     program

statement was amended effective January 17, 2019, following passage of the

First Step Act. It replaces the previous program statement, 5050.49, CN-1.

     Program Statement 5050.50 contains standards that are both more

extensive than and slightly different from those stated in the Section 1B1.13

policy statement. For instance, the program statement defines a “debilitated

medical condition” as one where the inmate is “[c]ompletely disabled, meaning

the inmate cannot carry on any self-care and is totally confined to a bed or

                                      9
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 10 of 18




chair; or [c]apable of only limited self-care and is confined to a bed or chair

more than 50% of waking hours.” Program Statement 5050.50 at 5. The

program statement’s provisions regarding the class of elderly inmates eligible

for compassionate release is also slightly different from the related provision

in Section 1B1.13. To the extent that the program statement and the policy

statement conflict, it is the policy statement—i.e., the source directly

authorized by statute—is binding. An interpretation in the program statement

that does not contradict the policy statement, however, is entitled to some

weight. See Reno v. Koray, 515 U.S. 50, 61 (1995) (BOP program statements,

which do not require notice and comment, are entitled to “some deference”

where they reflect a “permissible construction of the statute”) (internal

quotation marks omitted).

                                ARGUMENT

      Here, the Bureau of Prisons (“BOP”) followed the revised Program

Statement    5050.50,   Compassionate      Release/Reduction    in   Sentence:

Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205, in reconsidering

Bellamy’s requests for compassionate release under the “debilitated medical”

and “non-medical circumstances-elderly offender criteria.” Ultimately, the

BOP determined that the defendant did not meet the criteria for a reduction

in sentence under either prong of Program Statement 5050.50. The defendant



                                      10
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 11 of 18




is not entitled to a reduction in sentence because nothing has changed since

the defendant was sentenced in June 2017.

I.    The Defendant Does Not Qualify for a Reduction in Sentence Due
      to a Debilitated Medical Condition

      A.    BOP Policy

      The Bureau’s objective criteria for a compassionate release based on the

debilitated medical condition of an inmate are as follows:

      Reduction in Sentence (“RIS”) consideration may also be given to
      inmates who have an incurable, progressive illness or who have
      suffered a debilitating injury from which they will not recover. The
      BOP should consider a RIS if the inmate is:

      ■ Completely disabled, meaning the inmate cannot carry on any
      self-care and is totally confined to a bed or chair; or
      ■ Capable of only limited self-care and is confined to a bed or chair
      more than 50% of waking hours.

      The BOP’s review should also include any cognitive deficits of the
      inmate (e.g., Alzheimer’s disease or traumatic brain injury that
      has affected the inmate’s mental capacity or function). A cognitive
      deficit is not required in cases of severe physical impairment, but
      may be a factor when considering the inmate’s ability or inability
      to reoffend.

See Program Statement 5050.50 at 8.

      B.    Sentencing Commission Guidance

      The U.S. Sentencing Guidelines include application notes intended to

guide the sentencing court’s analysis of a compassionate release motion.

Application Note 1(A)(ii) of U.S.S.G. § 1B1.13 does not provide as specific

criteria for a debilitated medical compassionate release as Bureau of Prisons’

                                       11
        CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 12 of 18




policy does. The sentencing court is directed to consider whether the defendant

is merely suffering from a serious physical or medical condition “that

substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not

expected to recover.” See U.S.S.G § 1B1.13, Appl. Note 1(A)(ii)(I).

        C.    Bellamy’s Medical Conditions

        Defendant Bellamy suffers from a number of medical issues, including a

history of New York Heart Association class III heart failure, diabetes,

hyperlipidemia, obesity, polyneuropathy, hypertension, asthma, esophageal

reflux, sleep apnea, osteoarthritis bilateral knees, and urinary incontinence.3

He has been hospitalized several times in the past due to chest pain and

dyspnea but has remained stabilized since July 2018. He uses a wheelchair

with the assistance of an inmate companion and requires some assistance with

his activities of daily living (ADLs) and instrumental ADLs. Bellamy is able

to function sufficiently in a general population institution, but, according to

BOP, he is pending a transfer to a medical referral center in order to receive

additional assistance.

        Based on the defendant’s medical situation in March 2019, BOP denied

the defendant’s request for a reduction in sentence. The defendant’s medical




3   Defendant Bellamy’s medical records are available if the Court seeks review.
                                        12
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 13 of 18




condition has not changed since he was sentenced in June 2017. (See PSR ¶

165.) The defendant should not receive a reduction in sentence for medical

conditions that were adequately considered at the time of sentencing.

II.   Compassionate Release for Elderly Inmates with Medical
      Conditions

      A.    BOP Policy

      The Bureau’s objective criteria for compassionate release based on an

inmate’s age and medical conditions are as follows:

      ■ Age 65 and older.
      ■ Suffer from chronic or serious medical conditions related to the
      aging process.
      ■ Experiencing deteriorating mental or physical health that
      substantially diminishes their ability to function in a correctional
      facility.
      ■ Conventional treatment promises no substantial improvement
      to their mental or physical condition.
      ■ Have served at least 50% of their sentence.

      Additionally, for inmates in this category, the BOP should consider
      the following factors when evaluating the risk that an elderly
      inmate may reoffend:

      ■ The age at which the inmate committed the current offense.
      ■ Whether the inmate suffered from these medical conditions at
      the time the inmate committed the offense.
      ■ Whether the inmate suffered from these medical conditions at
      the time of sentencing and whether the Presentence Investigation
      Report (PSR) mentions these conditions.

      The BOP Medical Director will develop and issue medical criteria
      to help evaluate the inmate’s suitability for consideration under
      this RIS category.

Program Statement 5050.50 at 6.

                                      13
       CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 14 of 18




       B.    Sentencing Commission Guidance

       Application Note 1(A)(ii) directs the sentencing court to consider whether

the defendant is merely “experiencing deteriorating physical or mental health

because of the aging process” that “substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover.” See U.S.S.G § 1B1.13,

Appl. Note 1(A)(ii)(III).

       C.    Bellamy’s Consideration

       Bellamy was considered under the compassionate release criteria for

elderly inmates with medical conditions, but was denied because he had not

served 50% of his sentence, and he was 69 years old at the time of his offense.

As of June 2019, Bellamy has served substantially less than 50% of his

sentence, and therefore, does not qualify under the Bureau’s objective criteria.

The defendant does not qualify under the elderly provisions for reduction in

sentence because the defendant does not meet the criteria.

III.   General Considerations

       A.    BOP Policy

       Although an inmate may meet objective criteria for a compassionate

release, the Bureau recognizes he may not be appropriate for a compassionate

release due to other factors:

       ■ Nature and circumstances of the inmate’s offense.

                                       14
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 15 of 18




      ■ Criminal history.
      ■ Comments from victims.
      ■ Unresolved detainers.
      ■ Supervised release violations.
      ■ Institutional adjustment.
      ■ Disciplinary infractions.
      ■ Personal history derived from the PSR.
      ■ Length of sentence and amount of time served. This factor is
      considered with respect to proximity to release date or Residential
      Reentry Center (RRC) or home confinement date.
      ■ Inmate’s current age.
      ■ Inmate’s age at the time of offense and sentencing.
      ■ Inmate’s release plans (employment, medical, financial).
      ■ Whether release would minimize the severity of the offense.

      When reviewing RIS requests, these factors are neither exclusive
      nor weighted. These factors should be considered to assess
      whether the RIS request presents particularly extraordinary and
      compelling circumstances.

      Overall, for each RIS request, the BOP should consider whether
      the inmate’s release would pose a danger to the safety of any other
      person or the community.

Program Statement 5050.50 at 12-13.

      B.    Sentencing Commission Guidance

      In considering whether to grant a compassionate release, U.S.S.G. §

1B1.13(2) directs the sentencing court to consider whether the defendant is a

“danger to the safety of another person or to the community, as provided in 18

U.S.C. § 3142(g).” Section 3142(g) of Title 18 provides,

      (g) Factors To Be Considered.—The judicial officer shall, in
      determining whether there are conditions of release that will
      reasonably assure the appearance of the person as required and
      the safety of any other person and the community, take into
      account the available information concerning—

                                      15
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 16 of 18




           (1) the nature and circumstances of the offense charged,
           including whether the offense is a crime of violence, a
           violation of section 1591, a Federal crime of terrorism, or
           involves a minor victim or a controlled substance, firearm,
           explosive, or destructive device;

           (2) the weight of the evidence against the person;

           (3) the history and characteristics of the person, including—

           (A) the person’s character, physical and mental condition,
           family ties, employment, financial resources, length of
           residence in the community, community ties, past conduct,
           history relating to drug or alcohol abuse, criminal history,
           and record concerning appearance at court proceedings; and

           (B) whether, at the time of the current offense or arrest, the
           person was on probation, on parole, or on other release
           pending trial, sentencing, appeal, or completion of sentence
           for an offense under Federal, State, or local law; and

           (4) the nature and seriousness of the danger to any person
           or the community that would be posed by the person’s
           release. In considering the conditions of release described in
           subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the
           judicial officer may upon his own motion, or shall upon the
           motion of the Government, conduct an inquiry into the
           source of the property to be designated for potential
           forfeiture or offered as collateral to secure a bond, and shall
           decline to accept the designation, or the use as collateral, of
           property that, because of its source, will not reasonably
           assure the appearance of the person as required.

     C.    Bellamy’s Consideration

     Here, the defendant was approximately 67 years old when he committed

the conduct in this case. The defendant plainly assisted his son in acquiring

heroin for distribution in the District of Minnesota.      The defendant has


                                      16
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 17 of 18




committed two significant drug offenses in the past 10 years. Further, the

defendant lacks a release plan. All of the factors set forth in policy weigh

against the Court granting a compassionate release under both the BOP and

Court’s subjective criteria. He does not provide a specific release plan in his

motion, but in the attachments, he claims his wife, daughter, sister-in-law, and

brother-in-law would provide care as needed. (See Doc. No. 2776-2, at 2.) He

identifies these individuals as living in Michigan. (Id.) Based on this release

plan, BOP staff asked U.S. Probation to relocate his supervision to the Eastern

District of Michigan. On February 5, 2019, U.S. Probation denied Bellamy’s

request to transfer his supervision due to a pending warrant/violation of

supervised release.

      According to the docket in United States v. Willie Bellamy, No. 10-CR-

20437 (E.D. Mich.), jurisdiction over Bellamy’s supervised release in another

criminal case had been transferred from the Eastern District of Kentucky to

the Eastern District of Michigan. On June 6, 2016, a warrant for a violation of

supervised release was issued, and on June 13, 2016, Bellamy was released on

a $10,000 unsecured bond. The court has not adjudicated the supervised

release violation as of March 19, 2019, but Bellamy filed a motion with that

court on March 7, 2019, to “expunge” the violation. This pending supervised

release violation also weighs against the Court granting a compassionate

release under both the BOP and Court criteria.

                                      17
      CASE 0:15-cr-00165-JRT-LIB Doc. 2867 Filed 06/29/19 Page 18 of 18




                               CONCLUSION

      Nothing has changed in the defendant’s medical condition since the

defendant was sentenced in June 2017. The defendant has failed to show that

he meets the criteria for a reduction in sentence based on his medical condition

or his age.    Accordingly, the Court should deny Bellamy’s motion for

compassionate release.

Dated: June 28, 2019                       Respectfully submitted,

                                           ERICA H. MacDONALD
                                           United States Attorney

                                           s/Deidre Y. Aanstad

                                           BY: DEIDRE Y. AANSTAD
                                           Assistant U.S. Attorney
                                           Attorney ID No. 0331788
                                           Email: Deidre.Aanstad@usdoj.gov




                                      18
